Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
An e-Terminal Disclaimer to obviate a Double Patenting Rejection over prior patent, U.S Patent 10,721,502, has been reviewed and is accepted by the office on June 07, 2022.
Allowable Subject Matter
Examiners Statement of Reasons for Allowance: Claims 1-10 are allowed because the features involving “extracting an audio watermark from the uncompressed data; receiving a recovery file including an URL (Uniform Resource Locator) used to retrieve signaling files needed to access and present the supplementary content from a server, retrieving the signaling files using the URL included in the recovery file; and presenting the supplementary content based on the signaling files …wherein the recovery file further includes a service element describing information about the broadcast service, wherein the service element includes a service identifier for identifying the broadcast service, Service Layer Signaling (SLS) protocol information and SLS protocol version information, and wherein the SLS protocol information indicates whether a transport protocol used to transmit SLS of the broadcast service is the ROUTE protocol or the MMT protocol, and the SLS protocol version information indicates major version number and minor version number of the transport protocol” overcomes the prior art of record. The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant, and therefore, when taking all the claimed limitations as a whole, Applicant’s claimed invention is defined over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/           Examiner, Art Unit 2421                                                                                                                                                                                             /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421